



Exhibit 10.70



PDL BioPharma, Inc.
Stock Option Agreement
(Amended 11/15/19)


PDL BioPharma, Inc. (the “Company”) has granted to the Participant named in the
Stock Option Grant Notice (the “Notice”) to which this Stock Option Agreement
(this “Agreement”) is attached an option (the “Option”) to purchase certain
shares of Common Stock upon the terms and conditions set forth in the Notice and
this Agreement. The Option has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the Company’s Amended and
Restated 2005 Equity Incentive Plan (as amended to date, the “Plan”), the
provisions of which are incorporated herein by reference. By signing the Notice,
the Participant: (a) acknowledges receipt of and represents that Participant has
read and is familiar with the Notice, this Agreement and the Plan and the
current prospectus for the Plan (the “Prospectus”), (b) accepts the Award
subject to all of the terms and conditions of the Notice, this Agreement and the
Plan and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Notice,
this Agreement and the Plan.


1.
Definitions and Construction.



1.1    Defined Terms. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in the Notice and the Agreement.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise. In the event of any inconsistency between the Plan and the Notice or
this Agreement, the terms of the Plan shall control.
2.    Grant of Option.
2.1    Grant of Option. In consideration of Participant’s agreement to commence
employment with and remain in the employ of the Company or an Affiliate and for
other good and valuable consideration, effective as of the Date of Grant set
forth in the Notice, the Company has granted to Participant the Option to
purchase any part or all of an aggregate of the number of shares of Common Stock
set forth in the Notice, upon the terms and conditions set forth in the Notice
and this Agreement.
2.2    Exercise Price. The Exercise Price per share of the shares of Common
Stock subject to the Option shall be as set forth in the Notice.
2.3    Tax Status of Option. This Option is intended to be a Nonstatutory Stock
Option and shall not be treated as an Incentive Stock Option within the meaning
of Section 422(b) of the Code.
3.    Administration.
All questions of interpretation concerning the Option and this Agreement shall
be determined by the Committee. All determinations by the Committee shall be
final and binding upon all persons having an interest in the Option.







--------------------------------------------------------------------------------





4.    Exercise of the Option.
4.1    Right to Exercise.
(a)    In General. Except as otherwise provided herein, and subject to Sections
6 and 7, the Option shall become vested and exercisable in such amounts and at
such times as are set forth in the Notice in an amount not to exceed the number
of Vested Shares less the number of Shares previously acquired upon exercise of
the Option. In no event shall the Option be exercisable for more Shares than the
Number of Option Shares, as adjusted pursuant to Section 8. No portion of the
Option which has not become vested and exercisable at the date of Participant’s
termination of Continuous Service shall thereafter become vested and
exercisable, except as may be otherwise provided by the Committee or as set
forth in a written agreement between the Company and Participant.
(b)    Vesting Cumulative. The installments provided for in the vesting schedule
set forth in the Notice are cumulative. Each such installment of Shares which
becomes Vested Shares pursuant to the vesting schedule set forth in the Notice
shall remain Vested Shares until it becomes unexercisable under Section 6 or 7
hereof.
(c)    Change in Control Vesting. For purposes of the vesting schedule
applicable to the Notice, a “Change in Control” shall be as defined in the Plan.
4.2    Method of Exercise. Exercise of the Option shall be by means of
electronic or written notice (the “Exercise Notice”) in a form authorized by the
Company. An electronic Exercise Notice must be digitally signed or authenticated
by Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that Participant is not
authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile or electronic
transmission, or by such other means as the Company may permit, to the Company,
or an authorized representative of the Company (including a third-party
administrator designated by the Company). Each Exercise Notice, whether
electronic or written, must state Participant’s election to exercise the Option,
the number of whole shares of Common Stock for which the Option is being
exercised and such other representation and agreements as to Participant’s
investment intent with respect to such shares as may be required pursuant to the
provisions of this Option Agreement. Further, each Exercise Notice must be
received by the Company prior to the termination of the Option as set forth in
Section 6 and must be accompanied by full payment of the aggregate Exercise
Price for the number of shares of Common Stock being purchased in such form of
consideration under Section 4.3(a) and the payment of any applicable withholding
tax in accordance with Section 4.4. The Option shall be deemed to be exercised
upon receipt by the Company of such electronic or written Exercise Notice, the
aggregate Exercise Price and any applicable withholding tax.
4.3    Payment of Exercise Price.
(a)    Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Common Stock
for which the Option is being exercised shall be made in one of the following
forms:
        (i)     By cash, check, bank draft or money order payable to the
Company;





--------------------------------------------------------------------------------





(ii)     With the consent of the Committee, by tender to the Company, or
attestation to the ownership, of whole shares of Common Stock owned by
Participant having a Fair Market Value not less than the aggregate Exercise
Price;
(iii)     With the consent of the Committee, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issuable upon exercise by the largest whole number of Shares with a Fair Market
Value that does not exceed the aggregate Exercise Price; provided, however, that
the Company will accept a cash or other payment from Participant to the extent
of any remaining balance of the aggregate Exercise Price not satisfied by such
reduction in the number of whole Shares to be issued;
(iv)     By means of a Cashless Exercise, as defined in Section 4.3(b); or
(v)     By any combination of the foregoing.
(b)    Limitations on Forms of Consideration.
(i)    Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised (and any tax withholding obligation may not be satisfied) by tender to
the Company, or attestation to the ownership, of shares of Common Stock to the
extent such tender or attestation would constitute a violation of the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock. If required by the Company, the Option may not be exercised (and any tax
withholding obligation may not be satisfied) by tender to the Company, or
attestation to the ownership, of shares of Common Stock unless such shares
either have been owned by Participant for more than six (6) months or such other
shorter or longer period, if any, required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.
(ii)    Cashless Exercise. A “Cashless Exercise” means the delivery of a
properly executed notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale with respect to some or all of the shares of Common Stock
then issuable upon exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System), and confirmation that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the Option Exercise Price; provided
that payment of such proceeds is then made to the Company at such time as may be
required by the Committee, but in any event not later than the settlement of
such sale. The Company reserves, at any and all times, the right, in the
Company’s sole and absolute discretion, to establish, decline to approve or
terminate any such program or procedure, including with respect to Participant
notwithstanding that such program or procedures may be available to others.
4.4    Tax Withholding.
(a)    Tax Withholding Right. At the time the Option is exercised, in whole or
in part, or at any time thereafter as requested by the Company or an Affiliate
(each, a “Participating Company” and together the “Participating Company
Group”), Participant hereby authorizes withholding from payroll and any other
amounts payable to Participant, and otherwise agrees to make adequate provision
for (including by means of a Cashless Exercise to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Participating Company Group, if any, which arise
in connection with the Option. The Company shall





--------------------------------------------------------------------------------





have no obligation to deliver shares of Common Stock until the tax withholding
obligations of the Participating Company Group have been satisfied by
Participant.
(b)    Forms of Consideration Authorized. The Company and its Affiliates may
withhold or Participant may make such payment in one or more of the forms
specified below:
(i)    By cash, check, bank draft or money order payable to the Company or its
Affiliate with respect to which the withholding obligation arises;
(ii)    By the deduction of such amount from other compensation payable to
Participant;
(iii)    With respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Committee, by tendering to the
Company, or attestation to the ownership, of whole shares of Common Stock owned
by Participant having a Fair Market Value not exceeding the amount necessary to
satisfy the withholding obligation of the Company and its Affiliates based on
the minimum applicable statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes (or such lesser amount as may be
necessary to avoid classification of the Option as a liability for financial
accounting purposes);
(iv)     With the consent of the Committee, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issuable upon exercise by the largest whole number of Shares with a Fair Market
Value not exceeding the amount necessary to satisfy the withholding obligation
of the Company and its Affiliates based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes (or such lesser amount as may be necessary to avoid classification
of the Option as a liability for financial accounting purposes); provided,
however, that the Company will accept a cash or other payment from Participant
to the extent of any remaining balance of the tax withholding obligation is not
satisfied by such reduction in the number of whole Shares to be issued;
(v)    With respect to any withholding taxes arising in connection with the
exercise of the Option, by means of a Cashless Exercise pursuant to which the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company or the Affiliate with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; or
(vi)    In any combination of the foregoing.
(c)    Certain Company Rights. With respect to any withholding taxes arising in
connection with the Option, in the event Participant fails to provide timely
payment of all sums required pursuant to Section 0, the Company shall have the
right and option, but not the obligation, to treat such failure as an election
by Participant to satisfy all or any portion of Participant’s required payment
obligation pursuant to Section 0 or Section Error! Reference source not found.
above, or any combination of the foregoing as the Company may determine to be
appropriate.
(d)    Participant Responsibility. Participant is ultimately liable and
responsible for all taxes owed in connection with the Option, regardless of any
action the Participating Company Group takes with respect to any tax withholding
obligations that arise in connection with the Option. No member of the
Participating Company Group makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the awarding, vesting or
exercise of the Option or the





--------------------------------------------------------------------------------





subsequent sale of Common Stock. The Participating Company Group does not commit
and is under no obligation to structure the Option to reduce or eliminate
Participant’s tax liability.
4.5    Beneficial Ownership of Shares; Certificate Registration. Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of Participant with any broker with which Participant has an account
relationship of which the Company has notice any or all shares acquired by
Participant pursuant to the exercise of the Option. Except as provided by the
preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of Participant, or, if applicable, in
the names of the heirs of Participant.
4.6    Restrictions on Grant of the Option and Issuance of Shares. The grant of
the Option and the issuance of shares of Common Stock upon exercise of the
Option shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. The Option may
not be exercised if the issuance of shares of Common Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Common Stock may then be listed. In addition, the
Option may not be exercised unless (a) a registration statement under the
Securities Act shall at the time of exercise of the Option be in effect with
respect to the shares issuable upon exercise of the Option or (b) in the opinion
of legal counsel to the Company, the shares issuable upon exercise of the Option
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. PARTICIPANT IS CAUTIONED THAT
THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.
ACCORDINGLY, PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED
EVEN THOUGH THE OPTION IS VESTED. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Option shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. As a condition to the exercise of the
Option, the Company may require Participant to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
4.7    Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.
5.    Nontransferability of the Option.
During the lifetime of Participant, the Option shall be exercisable only by
Participant or Participant’s guardian or legal representative. The Option shall
not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of
Participant or Participant’s beneficiary, except transfer by will or by the laws
of descent and distribution. Following the death of Participant, the Option, to
the extent provided in Section 7, may be exercised by Participant’s legal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.
6.    Termination of the Option.
The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, or (b) the
close of business on the last date for exercising the Option following
termination of Participant’s Continuous Service as described in Section 7.





--------------------------------------------------------------------------------





7.    Effect of Termination of Continuous Service.
7.1    Option Exercisability. The Option shall terminate immediately upon
Participant’s termination of Continuous Service to the extent that it is then
unvested and shall be exercisable after Participant’s termination of Continuous
Service to the extent unexercised and exercisable for Vested Shares only during
the applicable time period as determined below and thereafter shall terminate.
(a)    Disability. If Participant’s Continuous Service terminates because of the
Disability of Participant, the Option, to the extent unexercised and exercisable
for Vested Shares on the date on which Participant’s Continuous Service
terminated, may be exercised by Participant (or Participant’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which Participant’s Continuous Service terminated, but in any event
no later than the Option Expiration Date; provided, however, that, subject to
Section 10 of the Plan and the last paragraph under the heading “Vested Shares”
in the Notice, if Participant’s termination of Continuous Service due to the
Disability of Participant occurs prior to the Amendment Approval Date, any
portion of the Option which is vested at the time of termination of
Participant’s Continous Service shall remain exercisable until the later of (i)
the date that is three (3) months following the Amendment Approval Date
(provided the Amendment Approval Date occurs on or prior to August 27, 2027) or
(ii) the date that is twelve (12) months after the date on which Participant’s
Continuous Service terminated.
(b)    Death. If Participant’s Continuous Service terminates because of the
death of Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which Participant’s Continuous Service terminated,
may be exercised by Participant’s legal representative or other person who
acquired the right to exercise the Option by reason of Participant’s death at
any time prior to the expiration of twelve (12) months after the date on which
Participant’s Continuous Service terminated, but in any event no later than the
Option Expiration Date; provided, however, that, subject to Section 10 of the
Plan and the last paragraph under the heading “Vested Shares” in the Notice, if
Participant’s termination of Continuous Service due to death occurs prior to the
Amendment Approval Date, any portion of the Option which is vested at the time
of termination of Participant’s Continous Service shall remain exercisable until
the later of (i) the date that is three (3) months following the Amendment
Approval Date (provided the Amendment Approval Date occurs on or prior to August
27, 2027) or (ii) the date that is twelve (12) months after the date on which
Participant’s Continuous Service terminated. Participant’s Continuous Service
shall be deemed to have terminated on account of death if Participant dies
within three (3) months after Participant’s termination of Continuous Service
for any reason other than the discharge of Participant by a Participating
Company for Cause.
(c)    Cause. If Participant’s Continuous Service terminates because of the
discharge of Participant by a Participating Company for Cause, the Option shall
terminate immediately upon such termination and may not thereafter by exercised
by Participant.    
(d)    Other Termination of Continous Service. If Participant’s Continuous
Service terminates for any reason, except Disability, death or by reason of
discharge for Cause, the Option, to the extent unexercised and exercisable for
Vested Shares by Participant on the date on which Participant’s Continuous
Service terminated, may be exercised by Participant within three (3) months
after the date on which Participant’s Continuous Service terminated, but in any
event no later than the Option Expiration Date; provided, however, that, subject
to Section 10 of the Plan and the last paragraph under the heading “Vested
Shares” in the Notice, if Participant’s termination of Continuous Service for
any reason, except Disability, death or by reason of discharge for Cause, occurs
prior to the Amendment Approval Date, any portion of the Option which is vested
at the time of termination of Participant’s Continous Service shall remain
exercisable until the date that is three (3) months following the





--------------------------------------------------------------------------------





Amendment Approval Date (provided the Amendment Approval Date occurs on or prior
to August 27, 2027).
(e)    Amendment Approval Condition to Exercise. Notwithstanding the foregoing,
to the extent the Amendment Approval Date does not occur on or prior to August
27, 2018, this Option shall be canceled and become null and void, regardless of
any earlier termination of Participant’s Continuous Service.
8.    Adjustments for Changes in Capital Structure; Transactions.
Participant acknowledges that the Award is subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan,
including Section 10 of the Plan.
9.    Rights as a Stockholder, Director, Employee or Consultant.
Participant shall have no rights as a stockholder with respect to any Shares
covered by the Option until the date of the issuance of the Shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the Shares are issued, except as provided
in Section 10 of the Plan. If Participant is an Employee, Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and Participant,
Participant’s employment is “at will” and is for no specified term. Nothing in
this Agreement shall confer upon Participant any right to continue in the
Continuous Service of a Participating Company or interfere in any way with any
right of the Participating Company Group to terminate Participant’s Continous
Service as a Director, an Employee or Consultant, as the case may be, at any
time.
10.    Legends.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Common Stock subject to the provisions of this Agreement. Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to the Option in the
possession of Participant in order to carry out the provisions of this Section.
11.    Miscellaneous Provisions.
11.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that, except as provided in
Section 8, no such termination or amendment may adversely affect the Option or
any unexercised portion hereof without the consent of Participant unless such
termination or amendment is necessary to comply with any applicable law or
government regulation. No amendment or addition to this Agreement shall be
effective unless in writing.
11.2    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
11.3    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon Participant and Participant’s heirs,
executors, administrators, successors and assigns.





--------------------------------------------------------------------------------





11.4    Delivery of Documents and Notices. Any documentation relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the Company at its principal executive offices and to
Participant at Participant’s most-recent address on the Company’s personnel
records or at such other address as such party may designate in writing from
time to time to the other party.
(a)    Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Notice, this Agreement, the
Prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to Participant electronically. In addition,
Participant may deliver electronically the Grant Notice and Exercise Notice
called for by Section 4.2 to the Company or to such third party involved in
administering the Plan as the Company may designate from time to time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.
(b)    Consent to Electronic Delivery. Participant acknowledges that Participant
has read Section 0 of this Agreement and consents to the electronic delivery of
the Plan documents, the Notice and the exercise Notice, as described in
Section 0. Participant acknowledges that he or she may receive from the Company
a paper copy of any documents delivered electronically at no cost to Participant
by contacting the Company by telephone or in writing. Participant further
acknowledges that Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, Participant understands that Participant must provide the Company or
any designated third party administrator with a paper copy of any documents if
the attempted electronic delivery of such documents fails. Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 0 or may change the electronic mail address to which such documents are
to be delivered (if Participant has provided an electronic mail address) at any
time by notifying the Company of such revoked consent or revised e-mail address
by telephone, postal service or electronic mail. Finally, Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 11.4(a).
11.5    Clawback/Recovery. Participant hereby agrees that the Option is subject
to the provisions of Section 9(l) of the Plan.
11.6    Integrated Agreement. The Notice, this Agreement and the Plan together
with any other employment, severance, service or other agreement between
Participant and a Participating Company referring to the Option, if any, shall
constitute the entire understanding and agreement of Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among Participant and the Participating Company
Group with respect to such subject matter other than those as set forth or
provided for herein or therein. To the extent contemplated herein or therein,
the provisions of the Notice, the Agreement and the Plan shall survive any
exercise of the Option and shall remain in full force and effect.





--------------------------------------------------------------------------------





11.7    Applicable Law. This Agreement and any controversy arising out of or
relating to this Agreement shall be governed by, and construed in accordance
with, the General Corporation Law of the State of Delaware, without regard to
that state’s conflict of law rules.
11.8    Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
11.9    Limitation on Participant's Rights. The grant of the Option confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to the
Option.







--------------------------------------------------------------------------------








Participant: _____________
Date: _____________


STOCK OPTION EXERCISE NOTICE
PDL BioPharma, Inc.
Stock Administrator


Ladies and Gentlemen:


Option. I was granted a nonstatutory stock option (the “Option” ) to purchase
shares of the common stock (the “Shares”) of PDL BioPharma, Inc. (the “Company”)
pursuant to the Company’s Amended and Restated 2005 Equity Incentive Plan (as
amended and restated to date, the “Plan”), the Stock Option Grant Notice (the
“Notice”) and the Stock Option Agreement (the “Option Agreement”) as follows:
 
 
 
 
 
 
Date of Grant:
 
 
 
 
 
 
 
 
 
Number of Option Shares:
 
 
 
 
 
 
 
 
 
Exercise Price per Share:
 
 
 

Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares in accordance with
the Notice and the Option Agreement:
 
 
 
 
 
 
Total Shares Purchased:
 
 
 
 
 
 
 
 
 
Total Exercise Price (Total Shares X Price per Share)
$
 
 

Payments. I enclose payment in full of the total exercise price for the Shares
in the following form(s), as authorized by my Option Agreement:
 
 
 
 
 
 
Cash:
$
 
 
 
 
 
 
 
 
Check:
$
 
 
 
 
 
 
 
 
Other:
 
Contact Plan Administrator
 



Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option.





--------------------------------------------------------------------------------





Participant Information.
My address is:
 
 
 
 
 
 
 
 
 
 
 
My Social Security Number is:
 
 

    


Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Notice, the Option
Agreement and the Plan, to all of which I hereby expressly assent. This
Agreement shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors and assigns.


 
Very truly yours,
 
 
 
 
 
(Signature)



Receipt of the above is hereby acknowledged.
 
 
 
 
 
PDL BIOPHARMA, INC.
 
 
 
 
 
By:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
Dated:
 
 
 






